Citation Nr: 0100808	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA ) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of dislocation of right elbow with flexion 
contracture and chronic lateral epicondylitis.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1973 to November 1994, to include several verified 
periods of active duty for training.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision by the Newark, New Jersey RO, 
which: granted service connection for residuals of 
dislocation of right elbow with flexion contracture and 
chronic lateral epicondylitis, evaluated as 10 percent 
disabling from June 1994; denied entitlement to service 
connection a cervical spine disability; and denied 
entitlement to service connection for a lumbar spine 
disability.  This case was before the Board in May 1998 when 
it was remanded for additional development.

With regard to the issue of the appellant's right elbow 
disability, the Board notes that in Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) addressed the issue 
of "staged" ratings and distinguished between dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating of a service connected disability.  The issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.


FINDINGS OF FACT

The appellant's right elbow disability is manifested by 
complaints of pain and clinical findings of limitation of 
flexion to no more than 100 degrees and limitation of 
extension to no more than 60 degrees, and no evidence of 
weakened movement, excess fatigability, or incoordination of 
movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
appellant's service-connected right elbow disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5206, 5207, 
5208 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant served in the Army National Guard from October 
1973 to November 1994, to include several verified periods of 
active duty for training.  Service medical records note that 
the appellant dislocated his right elbow when he fell off a 
truck while in May 1993.  Treatment consisted of reduction of 
the elbow dislocation; it was casted for one week.  Service 
medical records note that the appellant is right handed.  A 
March 1994 Physical Evaluation Board examination report notes 
a diagnosis of flexion contracture of the right elbow 
secondary to dislocation with ectopic bone formation of both 
medial and lateral aspects of the elbow.  The appellant was 
found to be physically unfit for service .

A June 1994 statement from Smith Chiropractic Office notes 
the appellant's history of a right elbow injury in June 1994.  
The appellant complained of intense, constant right elbow 
pain.  He stated that he was unable to straighten out the 
elbow or lift any objects with his right hand due to the 
pain.  Examination revealed valgus deviation of the right 
forearm with flexion contracture of the right forearm.  
Palpatory examination revealed extreme pain and tenderness 
over the medial and lateral epicondyle.  Severe pain was 
elicited on palpation of the olecranon, cubital fossa, and 
radial head and on the muscle and fascia of the supinator, 
pronator teres, brachioradialis, bicipital aponeurosis and 
the brachial muscle.  Dermatome Sensation Studies revealed 
hyperalgesic sensation at C5, C6 and T1 dermatomal levels.  
Range of motion was: flexion to 118 degrees; extension to 
0 degrees; pronation to 60 degrees; and supination to 40 
degrees.  Diagnoses included acute episode of post-traumatic 
chronic epicondylitis due to elbow dislocation, complicated 
by inflammatory spur formation on the medial and lateral 
epicondyle, with 35-degree valgus deviation of the elbow 
resulting in ulnar nerve contracture.

A May 1994 treatment record from Dr. H. Sherman notes that 
the appellant was seen with complaints of right elbow pain, 
which made it uncomfortable for him to dress, eat and write.  
Upon examination, the right elbow was tender to palpation.  
Medial epicondylitis test was positive.  Tennis elbow test 
was positive.  Elbow flexion test, performed to determine 
whether a cubital tunnel syndrome was present, was negative.  
Pinch grip test and Tinel's sign were within normal limits.  
Ligamentous instability test revealed laxity, decreased 
mobility and altered pain.  Range of motion in the right 
elbow was noted to be "significantly decreased."  Diagnoses 
included chronic traumatic arthritis and epicondylitis 
secondary to right elbow dislocation trauma with interosseous 
nerve instability and ligamentous instability.

VA outpatient treatment records dated in 1995 note that the 
appellant was seen with various complaints, including a right 
elbow disability.  Specifically, a February 1995 treatment 
record notes the appellant's history of right elbow 
dislocation and complaints of pain and functional limitation.  
Upon examination, range of motion was from 30 degrees to 130 
degrees, with pain at the extremes.  Pronation and supination 
both lacked 10 degrees.  X-rays revealed osteophytes.

A July 1995 VA examination report notes the appellant's 
history of a right elbow dislocation.  The appellant 
complained of continued right elbow pain.  Upon examination, 
a 45-degree flexion contracture was noted about the right 
elbow.  Conzen's sign was moderately positive.  Range of 
motion for supination was within normal limits and equal to 
the left side.  Pronation was lacking approximately 
10 degrees.  The appellant complained that palpation was 
painful over the epicondyles bilaterally but not over the 
olecranon.  The examiner stated:

Ligamentous instability was difficult to 
assess due to the flexion contracture.  
However, it appeared to be within  normal 
limits.  Range of motion, function and 
strength of the right hand distally was 
within normal limits.

X-rays of the right elbow revealed bone formation on the 
lateral humeral epicondyle and myositis ossificans.  
Diagnoses included: history of right elbow dislocation with 
resultant flexion contracture about the right elbow; and 
chronic lateral epicondylitis.

An August 1995 rating decision, in pertinent part, granted 
service connection for residuals of dislocation of right 
elbow with flexion contracture and chronic lateral 
epicondylitis, evaluated as 10 percent disabling, effective 
from June 1994.  The appellant thereafter appealed this 
decision.

The appellant testified during an August 1996 personal 
hearing that he dislocated his right elbow during service 
when he fell off the back of a truck.  He indicated that he 
was treated with a cast for two weeks.  He further testified 
that he was currently taking Motrin for his right elbow pain.  
He reported that he was no longer working because of his 
right elbow disability.  The appellant further reported that 
he was not being treated for his right elbow disability.

An April 1997 VA examination report notes the appellant's 
history of a right elbow injury during his military service.  
Upon examination, range of motion was from 5 degrees to 130 
degrees, with pain at both end points.  Pronation and 
supination were accomplished through about a 160 degree arc.  
The examiner noted that the examination was "a bit difficult 
since the findings were not 100% consistent and 
reproducible."  There was no significant crepitus.  There 
was discomfort on palpation of the medial and lateral 
epicondyles, but there was no pain when putting the wrist 
extensors and flexors on stretch.  There were no palpable 
bony abnormalities.  Diagnosis was remote right elbow 
dislocation with a flexor contracture, loss of full extension 
of approximately 5 degrees and discomfort on palpation of the 
medial and lateral epicondyles.

Following remand by the Board for additional development in 
May 1998, treatment records were received from the Social 
Security Administration (SSA) in July 1998.  These treatment 
records note that the appellant was seen for various 
complaints; no complaints related to a right elbow disability 
were noted.  A February 1998 SSA determination notes that the 
appellant was awarded disability benefits based solely on 
disabilities of his left lower extremity.

A January 2000 VA examination report notes the appellant's 
history of an injury to his right elbow during his military 
service.  He complained of constant pain in the right elbow; 
he denied swelling.  Examination revealed range of motion 
from 5 degrees to 130 degrees.  There was no palpable 
deformity, no joint effusion, nor increased heat and no 
swelling.  Grasp was good.  Neurological examination was 
within normal limits.  X-rays revealed intact osseous 
structures and articular surfaces.  No joint effusion was 
seen.  There was a small, bony spur off the posterior 
inferior aspect of the olecranon.  Diagnosis was mild 
degenerative disease of the right elbow.  The examiner stated 
that the appellant:

exhibited no right elbow weakened 
motions, excess fatigability, or 
incoordination whatsoever.  There was no 
unfavorable ankylosis present.  If there 
was a flare up in the right elbow, one 
would have to say that the additional 
loss of motion would be 10 degrees of 
flexion and 10 degrees of extension.

Analysis

The appellant contends that his service-connected right elbow 
is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant is currently assigned a rating of 10 percent 
under Diagnostic Code 5003, degenerative arthritis.  
Applicable regulation states that degenerative arthritis 
substantiated by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
elbow.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003.

As noted above, the appellant is right handed.  Applicable 
regulation provides that the appellant's right (major) elbow 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5206, Diagnostic Code 5207, or 
Diagnostic Code 5208.  The Rating Schedule provides that when 
flexion of the major forearm is limited to 110 degrees, a 0 
percent (noncompensable) rating is assigned.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating requires limitation of forearm flexion to 
90 degrees.  A 30 percent rating requires limitation of 
forearm flexion to 70 degrees.  A 40 percent rating requires 
limitation of forearm flexion to 55 degrees.  A 50 percent 
rating requires limitation of forearm flexion to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  The rating schedule 
also provides that limitation of extension of the major 
forearm from 45 to 60 degrees warrants a 10 percent rating.  
A 20 percent rating is warranted if extension is limited to 
75 degrees.  A 30 percent rating is warranted if extension of 
the forearm is limited to 90 degrees.  A 40 percent rating is 
warranted if extension is limited to 100 degrees.  A 50 
percent rating is warranted if extension is limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Pursuant 
to Diagnostic Code 5208, a maximum 20 percent rating is 
warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  Flexion 
of the elbow to 145 degrees is considered full and extension 
to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
I.  Functional loss, which is the inability to perform the 
normal working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

The Board concludes that the appellant's current evaluation 
of 10 percent fully contemplates the level of disability due 
to his service-connected right elbow disability.  In arriving 
at this conclusion, the additional loss of motion during 
flare-ups and the pain have been factored into the functional 
loss due to the service connected right elbow disability.  
Furthermore, the examination reports and treatment records 
all fail to disclose any objective findings of flexion or 
extension of the right elbow that would even meet the 
criteria for a rating in excess of 10 percent.  See Codes 
5206, 5207 and 5208.  A June 1994 private treatment records 
notes findings of flexion to 118 degrees and extension to 0 
degrees.  A February 1995 VA treatment record notes that 
range of motion was from 30 degrees to 130 degrees, with pain 
at the extremes.  An April 1997 VA examination report notes 
that range of motion was from 5 degrees to 130 degrees, with 
pain at both end points.  A January 2000 VA examination 
report notes that range of motion was from 5 degrees to 130 
degrees, with additional loss of 10 degrees of flexion and 10 
degrees of extension during flare-ups.

The Board notes that a rating greater than 10 percent based 
on limitation of motion would require limitation of flexion 
to 90 degrees under Diagnostic Code 5206, or limitation of 
extension to 75 degrees under Diagnostic Code 5207.  Clearly, 
neither of these has been shown.  In addition, the Board has 
considered the effect of pain in rating the appellant's 
disability.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  In other words, 
the pain complaints are not supported by adequate pathology 
as set forth in § 4.40.  No findings of weakness, 
incoordination or excess fatigability were noted.  Moreover, 
even considering the complaints of pain and flare-ups in 
relation to functional loss, it is clear that the appellant's 
right elbow is not more than 10 percent disabling.  It is 
pointed out that while the current rating contemplates a 
compensable limitation of motion, the record reflects no 
limited motion to a compensable degree.  Clearly, therefore, 
the effect of pain on function of the right elbow is already 
contemplated in the 10 percent rating now in effect.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for the right elbow disability are not 
met.  The Board also has considered whether the appellant is 
entitled to "staged" ratings for his right elbow disability, 
as prescribed by in Fenderson.  However, at no time does the 
evidence show entitlement to a rating higher than the rating 
assigned for the right elbow.  The rating described above 
reflects the greatest degree of disability shown by the 
record; thus, staged ratings are not for application.

Finally, the Board notes that there is nothing in the record 
to suggest that an extraschedular evaluation might possibly 
be in order under 38 C.F.R. § 3.321.  To warrant 
extraschedular evaluation, the evidence must show that 
application of the rating schedule is impracticable.  Id.  
Here, there is no evidence of frequent hospitalization.  In 
addition, the appellant has not indicated that he missed work 
due to his service-connected right elbow disability, and he 
has submitted no medical evidence supporting a marked 
interference with employment beyond that contemplated by the 
rating currently in effect.  Therefore, the Board concludes 
that the preponderance of the evidence is against a 
disability rating higher than 10 percent for the service-
connected right elbow disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of dislocation of right elbow with flexion contracture and 
chronic lateral epicondylitis is denied.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for a cervical spine disability and a 
lumbar spine disability.  The question of the appellant's 
duty status appears to be of some significance to his claims 
for service connection.  In a May 1998 Remand, the Board 
noted that it was unclear whether the RO had attempted to 
verify all the appellant's service in the National Guard.  
Therefore, the RO was directed to verify, through official 
channels, all of the appellant's periods of active duty for 
training and inactive duty training in the New Jersey 
National Guard from 1992 through November 1994.

The Board notes that the RO requested verification of the 
appellant's military service from the New Jersey National 
Guard in June 1998.  The evidence of record, however, does 
not reflect that the RO received this information from the 
New Jersey National Guard, or that the RO attempted to verify 
the appellant's periods of active duty for training and 
inactive duty training through other official channels.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the appellant's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Id.  The Board regrets any further delay 
in this case.  In view of the RO' s failure to follow the 
directives in the May 1998 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Furthermore, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, all of the 
appellant's periods of active duty for 
training and inactive duty training in 
the New Jersey National Guard from 1992 
through November 1994.  If the RO is 
unable to obtain all relevant records, 
the appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the 
claims.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  When the aforementioned development 
has been completed, the claims should be 
reviewed by the RO.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



